DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 23, 2021 has been entered.

Status of the Application
Claims 1 and 8 have been newly amended.
Claims 3-7 have been cancelled. 
Claims 1-2 and 8-14 are currently pending and have been fully examined.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-2 and 8-14 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-2 and 8-14, recites: A computerized method for implementing a robotic medication refill dispensing system and for optimizing medication dispensing, processing and delivery using opportunistic refill opportunities in a geographic region in an automated medication refill system comprising:
obtaining a voice command of a user to a virtual personal assistant, wherein the voice command includes an information about a medication refill, and wherein the virtual personal assistant provides a chat service within a smartphone application that obtains the voice command during a chat bot interaction, wherein the chat service provides the voice interaction with the user and based on the user’s responses in the voice interaction:
interprets the user's refill requests as the medication refill, 
obtains a chosen delivery time and location from the user, 
confirms the user's refill request and the chosen delivery time and location with the user via the chat service via the voice interaction, and 
upon confirmation, forwards the user's refill request and the chosen delivery time and location to a communication mechanism;
providing the communication mechanism between the virtual personal assistant and a robotic medication refill dispensing systems, wherein the communication mechanism automatically routes the information about the medication refill to the robotic medication refill dispensing system;
obtaining an ordinary refill queue for a set of customers for a specified current time period, wherein the ordinary refill queue comprises the medication refill received from the virtual personal assistant via the communication mechanism, and wherein the ordinary refill queue comprises a list of medications to be automatically filled with the robotic medication refill dispensing system and delivered during the specified current time period;
determining a delivery location for each customer in the ordinary prescription refill queue of an automated medication refill system;
identifying a geographic region that includes each customer in the ordinary medication refill queue;
identifying a set of opportunistic refill customers in the geographic region, wherein an opportunistic refill opportunity comprises a future medication refill that is set to be refilled in a specified future time period;
determining a delivery location for each opportunistic refill customer that is in the geographic region; and
determining an optimized route for delivery of the medications to each customer in the ordinary refill queue to each opportunistic refill customers in the geographic region, and
wherein the route optimization is based on a delivery efficiency score, wherein the delivery efficiency score is measured by a number of refills delivered to the geographical region on a single day,
wherein the geographical region comprises a residential neighborhood, and
wherein specified future time period is determined as a specified number of days using a machine learning algorithm such that a preset day's deliveries to the geographic region and within a nearby specified distance of other customers in the ordinary refill queue is maximized; and
modifying a priority of prescriptions processed during a day to optimize route creation.

“certain methods of organizing human activity.” For example, a pharmacist may follow rules or instructions to determine an optimal delivery route. 
Independent claim 8 contains nearly identical limitations, and is similarly rejected. Dependent claims 1-2 and 9-14 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 1-2 and 9-14 merely define a type of data processed by the system and only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A computerized method for implementing a robotic medication refill dispensing system and for optimizing medication dispensing, processing and delivery using opportunistic refill opportunities in a geographic region in an automated medication refill system comprising:
obtaining a voice command of a user to a virtual personal assistant, wherein the voice command includes an information about a medication refill, and wherein the virtual personal assistant provides a chat service within a smartphone application that obtains the voice command during a chat bot interaction, wherein the chat service provides the voice interaction with the user and based on the user’s responses in the voice interaction:
interprets the user's refill requests as the medication refill, 
obtains a chosen delivery time and location from the user, 
confirms the user's refill request and the chosen delivery time and location with the user via the chat service via the voice interaction, and 
upon confirmation, forwards the user's refill request and the chosen delivery time and location to a communication mechanism;
providing the communication mechanism between the virtual personal assistant and a robotic medication refill dispensing systems, wherein the communication mechanism automatically routes the information about the medication refill to the robotic medication refill dispensing system;
obtaining an ordinary refill queue for a set of customers for a specified current time period, wherein the ordinary refill queue comprises the medication refill received from the virtual personal assistant via the communication mechanism, and wherein the ordinary refill queue comprises a list of medications to be automatically filled with the robotic medication refill dispensing system and delivered during the specified current time period;
determining a delivery location for each customer in the ordinary prescription refill queue of an automated medication refill system;
identifying a geographic region that includes each customer in the ordinary medication refill queue;
identifying a set of opportunistic refill customers in the geographic region, wherein an opportunistic refill opportunity comprises a future medication refill that is set to be refilled in a specified future time period;
determining a delivery location for each opportunistic refill customer that is in the geographic region; and
determining an optimized route for delivery of the medications to each customer in the ordinary refill queue to each opportunistic refill customers in the geographic region, and
wherein the route optimization is based on a delivery efficiency score, wherein the delivery efficiency score is measured by a number of refills delivered to the geographical region on a single day,
wherein the geographical region comprises a residential neighborhood, and
wherein specified future time period is determined as a specified number of days using a machine learning algorithm such that a preset day's deliveries to the geographic region and within a nearby specified distance of other customers in the ordinary refill queue is maximized; and
modifying a priority of prescriptions processed during a day to optimize route creation.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-2 and 8-14 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “computerized,” “robotic,” “automated,” “automatically,” and “a smartphone application,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., paragraphs 0023 – 0025 and 0036, of the Present Specification.

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as providing a communication mechanism between the virtual assistant and a robotic medical dispensing system e.g., receiving or transmitting data over a network, Symantec, MPEP Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent Claims 1-2 and 9-14 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than gathering and analyzing information using conventional techniques (e.g. the “modify” feature of dependent Claim 14), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 2 and 9-12). Claim 13 contains the additional element of a machine learning algorithm, but this amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; and 
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-2 and 8-14 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2006/0122729 to Murphy, et al. (“Murphy”) in view of U.S. Patent Publication No. 2004/0158350 to Ostergaard, et al. (“Ostergaard”) in further view of U.S. Patent Publication No. 2005/0049942 to Richard, et al. (“Richard”) in further view of U.S. Patent Publication No. 2013/0092700 to Braunstein (“Braunstein”) in further view of U.S. Patent Publication No. 2018/0083894 to Fung, et al. (“Fung”).

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
obtain an ordinary refill queue for a set of customers for a specified current time period, wherein the ordinary refill queue comprises the medication refill, and wherein the ordinary refill queue comprises a list of medications to be automatically filled with the robotic medication refill dispensing system and delivered during the specified current time period; (Murphy, para. 0048: obtaining patient information including a list of prescriptions to be automatically filled, packaged, and shipped to the patient, and storing the above information for a set of patients in a patient information database; and medications may be periodically filled (equivalent to being refilled during a specified time period), see para. 0047)
determine a delivery location for each customer in the ordinary prescription refill queue of an automated medication refill system; (Murphy, para. 0050: the system receives the name and address of each patient along with the prescription information)
identify a geographic region that includes each customer in the ordinary medication refill queue; (para. 0074: identifying a neighborhood for delivery of medication to a set of patients)
identify a set of opportunistic refill customers in the geographic region, wherein an opportunistic refill opportunity comprises a future medication refill that is set to be refilled in a specified future time period; (Murphy, para. 0042: identifying a set of prescription refills of patients and the date for the next delivery of the pills (equivalent to refilling in a specified future time period); as well as identifying specific addresses in a specific neighborhood for delivery, see para 0074)
determine a delivery location for each opportunistic refill customer that is in the geographic region; and (Murphy, para. 0050: determining the delivery address for each patient’s prescription medication)
determine an optimized route for delivery of the medications to each customer in the ordinary refill queue to each opportunistic refill customers in the geographic region. (Murphy, para. 0011: determining a prescription medication to deliver using next day delivery, and adding the piece of mail to the delivery schedule (equivalent to a delivery route), see para. 0013)

Murphy does not explicitly teach, but Ostergaard does teach: 
A computer system for implementing a robotic medication refill dispensing system and for optimizing medication delivery using opportunistic refill opportunities in a geographic region in an automated medication refill system comprising: (Ostergaard, para. 0048: an electronic medication dispenser)
obtain a voice command of a user to a virtual personal assistant, wherein the voice command includes an information about a medication refill (Ostergaard, para. 0253: receiving a voice command from a user to a personal digital assistant (equivalent to a virtual personal assistant), see 0194. The information regarding a medical refill is taught by Murphy above.) 
provide a communication mechanism between the virtual assistant and a robotic medication refill dispensing systems, wherein the communication mechanism automatically routes the information about the medication refill to the robotic medication refill dispensing system; (Ostergaard, para. 0194: facilitating communication between the personal digital assistant and the medicine dispenser through a physical link or over the Internet, wherein the information is communicated directly to the medicine dispenser, construed as being automatically routed)
received from the virtual personal assistant via the communication mechanism (Ostergaard, para. 0194: receiving information (which can include the medication refill as taught by Murphy above) via the communication mechanism connected to the personal digital assistant)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system and medication refill information of Murphy to receive the voice command and incorporate the dispensing system of Ostergaard with the motivation to improve the efficiency of healthcare professionals and pharmacists, as recognized by Ostergaard in [0196].

Murphy does not explicitly teach, but Richard does teach: 
a processor; (Richard, para. 0030: a processor) a memory containing instructions when executed on the processor, causes the processor to perform operations that: (Richard, para. 0014: a memory)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have performed the functions of Murphy and Ostergaard using the processor and memory of Richard with the motivation to provide the best delivery efficiency, as recognized by Richard at 0066.

Murphy does not explicitly teach, but Braunstein does teach:
interprets the user's refill requests as the medication refill (Braunstein, para. 0032: monitoring and control medication statuses, such as requests), 
obtains a chosen delivery time and location from the user (Braunstein, para. 0032: the requests include the date/time and location), 
confirms the user's refill request and the chosen delivery time and location with the user (Braunstein, para. 0032: the controller verifies the refill request), and
upon confirmation, forwards the user's refill request and the chosen delivery time and location to a communication mechanism (Braunstein, para. 0032: after verification, the controller directs the medication request to be fulfilled by the automatic vending module at the current time and location), 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have improved the prescription delivery system of Murphy, Ostergaard, Balva, and Richard using the specified request interpretation and confirmation of Braunstein with the motivation to provide verified and streamlined prescription pickup, as recognized by Braunstein in [0032].

Murphy does not explicitly teach, but Fung does teach:
wherein the virtual personal assistant (Fung, para. 0044: automated service bot) provides a chat service (Fung, para. 0044: automated service bot includes text interaction) within a smartphone application (Fung, para. 0107: the method can be included in a mobile application on a smartphone) that obtains the voice command during a chat bot interaction, (Fung, para. 0054: the bot can be invoked with a voice command) wherein the chat service provides the voice interaction with the user and based on the user’s responses in the voice interaction (Fung, para. 0075: the bot includes a voice input option):
responding to a voice request via the chat service via the voice interaction (Fung, para. 0075: the bot includes a voice input option).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have improved the prescription request system of Murphy, Ostergaard, Balva, Richard, and Braunstein using the specified bot of Fung with the motivation to provide automated interaction efficiency, as recognized by Fung in [0002].

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the specified current time period comprises a day (Murphy, para. 0027: delivering along a postal route within a period of one day).

Regarding claim 11, the combination discloses each of the limitations of claim 10 as discussed above, and further discloses:
wherein the delivery efficiency score is measured by a number of refills delivered to the geographical region on a single day (Murphy, para. 0067: measuring how many pills have been delivered each day).

Regarding claim 12, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the geographical region comprises a residential neighborhood (Murphy, para. 0074: identifying a neighborhood for delivery of medication to a set of patients).

Regarding claim 13, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
using a machine learning algorithm (Murphy, para. 0020: using algorithms to optimize the delivery process)
wherein specified future time period is determined as a specified number of days such that a preset day's deliveries to the geographic region and within a nearby specified distance of other customers in the ordinary refill queue is maximized; and (Richard, para. 0066: prioritizing deliveries based on how soon they must be made (equivalent to a specified future time period), and adding them, in order of priority, to a delivery queue until a cost trade-off threshold is met (equivalent to using the future time period to choose deliveries such that a preset day’s deliveries is maximized), indicating maximization of deliveries for the delivery queue, see 0044 – 0045)


Regarding claim 14, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
modify a priority of prescriptions processed during a day to optimize route creation. (Murphy, para. 0011: identifying medications which must be delivered the same day, and adding them to the delivery schedule (equivalent to modifying priority of prescriptions during a day to optimize route creation, see 0013)

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2006/0122729 to Murphy, et al. (“Murphy”) in view of U.S. Patent Publication No. 2004/0158350 to Ostergaard, et al. (“Ostergaard”) in further view of U.S. Patent Publication No. 2019/0101401 to Balva (“Balva”) in further view of U.S. Patent Publication No. 2005/0049942 to Richard, et al. (“Richard”) in further view of U.S. Patent Publication No. 2013/0092700 to Braunstein (“Braunstein”) in further view of U.S. Patent Publication No. 2018/0083894 to Fung, et al. (“Fung”).

Regarding claim 1, Murphy discloses 
obtaining an ordinary refill queue for a set of customers for a specified current time period, wherein the ordinary refill queue comprises the medication refill wherein the ordinary refill queue comprises a list of medications to be automatically filled with the robotic medication refill dispensing system and delivered during the specified current time period; (Murphy, para. 0048: obtaining patient information including a list of prescriptions to be automatically filled, packaged, and shipped to the patient, and storing the above information for a set of patients in a patient information database; and medications may be periodically filled (equivalent to being refilled during a specified time period), see para. 0047)
determining a delivery location for each customer in the ordinary prescription refill queue of an automated medication refill system; (Murphy, para. 0050: the system receives the name and address of each patient along with the prescription information)
identifying a geographic region that includes each customer in the ordinary medication refill queue; (para. 0074: identifying a neighborhood for delivery of medication to a set of patients)
identifying a set of opportunistic refill customers in the geographic region, wherein an opportunistic refill opportunity comprises a future medication refill that is set to be refilled in a specified future time period; (Murphy, para. 0042: identifying a set of prescription refills of patients and the date for the next delivery of the pills (equivalent to refilling in a specified future time period); as well as identifying specific addresses in a specific neighborhood for delivery, see para 0074)
determining a delivery location for each opportunistic refill customer that is in the geographic region; and (Murphy, para. 0050: determining the delivery address for each patient’s prescription medication)
determining an optimized route for delivery of the medications to each customer in the ordinary refill queue to each opportunistic refill customers in the geographic region, and (Murphy, para. 0011: determining a prescription medication to deliver using next day delivery, and adding the piece of mail to the delivery schedule (equivalent to a delivery route), see para. 0013)
wherein the delivery efficiency score is measured by a number of refills delivered to the geographical region on a single day, (Murphy, para. 0067: measuring how many pills have been delivered each day)
wherein the geographical region comprises a residential neighborhood, and (Murphy, para. 0074: identifying a neighborhood for delivery of medication to a set of patients)
using a machine learning algorithm (Murphy, para. 0020: using algorithms to optimize the delivery process)
modifying a priority of prescriptions processed during 3 day to optimize route creation. (Murphy, para. 0011: identifying medications which must be delivered the same day, and adding them to the delivery schedule (equivalent to modifying priority of prescriptions during a day to optimize route creation, see 0013)

Murphy does not explicitly teach, but Ostergaard does teach: 
A computerized method for implementing a robotic medication refill dispensing system and for optimizing medication dispensing, processing and delivery using opportunistic refill opportunities in a geographic region in an automated medication refill system comprising: (Ostergaard, para. 0048: an electronic medication dispenser)
obtaining a voice command of a user to a virtual personal assistant, wherein the voice command includes an information about a medication refill, and (Ostergaard, para. 0253: receiving a voice command from a user to a personal digital assistant (equivalent to a virtual personal assistant), see 0194. The information regarding a medical refill is taught by Murphy above.) 
providing the communication mechanism between the virtual personal assistant and a robotic medication refill dispensing systems, wherein the communication mechanism automatically routes the information about the medication refill to the robotic medication refill dispensing system; (Ostergaard, para. 0194: facilitating communication between the personal digital assistant and the medicine dispenser through a physical link or over the Internet, wherein the information is communicated directly to the medicine dispenser, construed as being automatically routed)
received from the virtual personal assistant via the communication mechanism, and (Ostergaard, para. 0194: receiving information (which can include the medication refill as taught by Murphy above) via the communication mechanism connected to the personal digital assistant)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system and medication refill information of Murphy to receive the voice command and incorporate the dispensing system of Ostergaard with the motivation to improve the efficiency of healthcare professionals and pharmacists, as recognized by Ostergaard in [0196].

Murphy does not explicitly teach, but Balva does teach: 
wherein the route optimization is based on a delivery efficiency score, (Balva, para. 0012: generating a quality score to optimize proposed routes) 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have calculated the optimized route of Murphy and Ostergaard using the delivery efficiency score of Balva with the motivation to improve operational efficiency, as recognized by Balva at 0015.

Murphy does not explicitly teach, but Richard does teach: 
wherein specified future time period is determined as a specified number of days such that a preset day's deliveries to the geographic region and within a nearby specified distance of other customers in the ordinary refill queue is maximized; and (Richard, para. 0066: prioritizing deliveries based on how soon they must be made (equivalent to a specified future time period), and adding them, in order of priority, to a delivery queue until a cost trade-off threshold is met (equivalent to using the future time period to choose deliveries such that a preset day’s deliveries is maximized), indicating maximization of deliveries for the delivery queue, see 0044 – 0045)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have optimized the route of Murphy, Ostergaard, and Balva using the specified future time period of Richard with the motivation to provide the best delivery efficiency, as recognized by Richard in [0066].

Murphy does not explicitly teach, but Braunstein does teach:
interprets the user's refill requests as the medication refill (Braunstein, para. 0032: monitoring and control medication statuses, such as requests), 
obtains a chosen delivery time and location from the user (Braunstein, para. 0032: the requests include the date/time and location), 
confirms the user's refill request and the chosen delivery time and location with the user (Braunstein, para. 0032: the controller verifies the refill request), and
upon confirmation, forwards the user's refill request and the chosen delivery time and location to a communication mechanism (Braunstein, para. 0032: after verification, the controller directs the medication request to be fulfilled by the automatic vending module at the current time and location), 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have improved the prescription delivery system of Murphy, Ostergaard, Balva, and Richard using the specified request interpretation and confirmation of Braunstein with the motivation to provide verified and streamlined prescription pickup, as recognized by Braunstein in [0032].

Murphy does not explicitly teach, but Fung does teach:
wherein the virtual personal assistant (Fung, para. 0044: automated service bot) provides a chat service (Fung, para. 0044: automated service bot includes text interaction) within a smartphone application (Fung, para. 0107: the method can be included in a mobile application on a smartphone) that obtains the voice command during a chat bot interaction, (Fung, para. 0054: the bot can be invoked with a voice command) wherein the chat service provides the voice interaction with the user and based on the user’s responses in the voice interaction (Fung, para. 0075: the bot includes a voice input option):
responding to a voice request via the chat service via the voice interaction (Fung, para. 0075: the bot includes a voice input option).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have improved the prescription request system of Murphy, Ostergaard, Balva, Richard, and Braunstein using the specified bot of Fung with the motivation to provide automated interaction efficiency, as recognized by Fung in [0002].

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the specified current time period comprises a day (Murphy, para. 0027: delivering along a postal route within a period of one day).

Regarding claim 10, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the route optimization is based on a delivery efficiency score. (Balva, para. 0012: generating a quality score to optimize proposed routes).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed 5/23/2021 have been fully considered and are addressed below. Applicant’s arguments are not persuasive.
Regarding 101, the rejection has been updated to specifically address the amended claim language. Examiner notes that the mere inclusion of a robotic medication system recited at a high level of generality in the claims does not integrate the exception into a practical application.
Regarding 103, the rejections have been updated to specifically address the amended claim language.
The same arguments as above are presented for the rest of the claims. The claims are unpatentable as stated above.

Conclusion




























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686